Exhibit 99.1 PART I – FINANCIAL INFORMATION Item 1.Financial Statements MARTIN MIDSTREAM PARTNERS L.P. CONSOLIDATED AND CONDENSED BALANCE SHEETS (Dollars in thousands) March 31, (Unaudited December 31, (Audited) Assets Cash $ $ Accounts and other receivables, less allowance for doubtful accounts of $2,576 and $2,528, respectively Product exchange receivables Inventories Due from affiliates Fair value of derivatives Other current assets Total current assets Property, plant and equipment, at cost Accumulated depreciation ) ) Property, plant and equipment, net Goodwill Investment in unconsolidated entities Deferred debt costs Other assets, net $ $ Liabilities and Partners’ Capital Current portion of capital lease obligations $ $ Trade and other accounts payable Product exchange payables Due to affiliates Income taxes payable Fair value of derivatives Other accrued liabilities Total current liabilities Long-term debt and capital leases, less current maturities Deferred income taxes Fair value of derivatives Other long-term obligations Total liabilities Partners’ capital Accumulated other comprehensive income 96 Total partners’ capital Commitments and contingencies $ $ See accompanying notes to consolidated and condensed financial statements. 1 MARTIN MIDSTREAM PARTNERS L.P. CONSOLIDATED AND CONDENSED STATEMENTS OF OPERATIONS (Unaudited) (Dollars in thousands, except per unit amounts) Three Months Ended March 31, Revenues: Terminalling and storage* $ $ Marine transportation* Sulfur services — Product sales: * Natural gas services Sulfur services Terminalling and storage Total revenues Costs and expenses: Cost of products sold: (excluding depreciation and amortization) Natural gas services * Sulfur services * Terminalling and storage Expenses: Operating expenses* Selling, general and administrative* Depreciation and amortization Total costs and expenses Other operating income — Operating income Other income (expense): Equity in earnings of unconsolidated entities Interest expense ) ) Other, net 60 60 Total other income (expense) ) ) Net income before taxes Income tax benefit (expense) ) ) Net income $ $ General partner’s interest in net income $ $ Limited partners’ interest in net income $ $ Net income per limited partner unit – basic and diluted $ $ Weighted average limited partner units - basic Weighted average limited partner units - diluted See accompanying notes to consolidated and condensed financial statements. *Related Party Transactions Included Above Revenues: Terminalling and storage $ $ Marine transportation Product Sales Costs and expenses: Cost of products sold: (excluding depreciation and amortization) Natural gas services Sulfur services Expenses: Operating expenses Selling, general and administrative 2 MARTIN MIDSTREAM PARTNERS L.P. CONSOLIDATED AND CONDENSED STATEMENTS OF CAPITAL (Unaudited) (Dollars in thousands) Partners' Capital Common Subordinated General Partner Accumulated Other Comprehensive Income Units Amount Units Amount Amount (Loss) Total Balances – January 1, 2010 $ ) $ Net income — Recognition of beneficial conversion feature — ) — Follow-on public offering — General partner contribution — Cash distributions — ) — — — ) Unit-based compensation — 27 — 27 Adjustment in fair value of derivatives — Balances – March 31, 2010 $ Balances – January 1, 2011 $ Net income — Recognition of beneficial conversion feature — ) — Follow-on public offering — General partner contribution — Cash distributions — ) — — — ) Distribution to parent — ) — ) Unit-based compensation 36 — 36 Purchase of treasury units ( 9,100 ) — ) Adjustment in fair value of derivatives — ) ) Balances – March 31, 2011 $ 96 $ See accompanying notes to consolidated and condensed financial statements. 3 MARTIN MIDSTREAM PARTNERS L.P. CONSOLIDATED AND CONDENSED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) (Dollars in thousands) Three Months Ended March 31, Net income $ $ Changes in fair values of commodity cash flowhedges ) Commodity cash flow hedging gains (losses) reclassified to earnings ) ) Changes in fair value of interest rate cash flow hedges — ) Interest rate cash flow hedging losses reclassified to earnings 19 Comprehensive income $ $ See accompanying notes to consolidated and condensed financial statements. 4 MARTIN MIDSTREAM PARTNERS L.P. CONSOLIDATED AND CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) (Dollars in thousands) ThreeMonths Ended March 31, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Amortization of deferred debt issuance costs Amortization of debt discount 88 6 Deferred taxes (3 ) ) Gain on sale of property, plant and equipment — ) Equity in earnings of unconsolidated entities ) ) Distributions from unconsolidated entities — — Distributions in-kind from equity investments Non-cash mark-to-market on derivatives ) Other 36 27 Change in current assets and liabilities, excluding effects of acquisitions and dispositions: Accounts and other receivables Product exchange receivables Inventories Due from affiliates ) ) Other current assets ) ) Trade and other accounts payable ) ) Product exchange payables ) ) Due to affiliates ) Income taxes payable Other accrued liabilities ) Change in other non-current assets and liabilities ) Net cash provided by operating activities Cash flows from investing activities: Payments for property, plant and equipment ) ) Acquisitions ) — Payments for plant turnaround costs ) ) Proceeds from sale of property, plant and equipment — Investment in unconsolidated entities — ) Return of investments from unconsolidated entities 60 Distributions from (contributions to) unconsolidated entities for operations ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Payments of long-term debt ) ) Payments of notes payable and capital lease obligations ) — Proceeds from long-term debt Net proceeds from follow on offering Treasury units purchased ) — General partner contribution Distribution to parent ) — Payments of debt issuance costs — ) Cash distributions paid ) ) Net cash provided by financing activities Net increase (decrease) in cash ) Cash at beginning of period Cash at end of period $ $ See accompanying notes to consolidated and condensed financial statements. 5 (1)General Martin Midstream Partners L.P. (the “Partnership”) is a publicly traded limited partnership with a diverse set of operations focused primarily in the United States Gulf Coast region. Its four primary business lines include: terminalling and storage services for petroleum products and by-products, natural gas services, sulfur and sulfur-based products processing, manufacturing, marketing and distribution, and marine transportation services for petroleum products and by-products. The Partnership’s unaudited consolidated and condensed financial statements have been prepared in accordance with the requirements of Form 10-Q and United States generally accepted accounting principles for interim financial reporting. Accordingly, these financial statements have been condensed and do not include all of the information and footnotes required by generally accepted accounting principles for annual audited financial statements of the type contained in the Partnership’s annual reports on Form 10-K. In the opinion of the management of the Partnership’s general partner, all adjustments and elimination of significant intercompany balances necessary for a fair presentation of the Partnership’s results of operations, financial position and cash flows for the periods shown have been made. All such adjustments are of a normal recurring nature. Results for such interim periods are not necessarily indicative of the results of operations for the full year. These financial statements should be read in conjunction with the Partnership’s audited consolidated financial statements and notes thereto included in the Partnership’s annual report on Form 10-K for the year ended December31, 2010, filed with the Securities and Exchange Commission (the “SEC”) on March2, 2011. (a)Use of Estimates Management has made a number of estimates and assumptions relating to the reporting of assets and liabilities and the disclosure of contingent assets and liabilities to prepare these consolidated financial statements in conformity with accounting principles generally accepted in the United States.Actual results could differ from those estimates. (b)Unit Grants In February 2011, the Partnership issued 9,100 restricted common units to certain Martin Resource Management employees under its long-term incentive plan from 9,100 treasury units purchased by the Partnership in the open market for $347.These units vest in 25% increments beginning in February 2012 and will be fully vested in February 2015. The cost resulting from share-based payment transactions was $36 and $27 for the three months ended March 31, 2011 and 2010, respectively. (c)Incentive Distribution Rights The Partnership’s general partner, Martin Midstream GP LLC, holds a 2% general partner interest and certain incentive distribution rights (“IDRs”) in the Partnership. IDRs are a separate class of non-voting limited partner interest that may be transferred or sold by the general partner under the terms of the partnership agreement of the Partnership (the “Partnership Agreement”), and represent the right to receive an increasing percentage of cash distributions after the minimum quarterly distribution and any cumulative arrearages on common units once certain target distribution levels have been achieved. The Partnership is required to distribute all of its available cash from operating surplus, as defined in the Partnership Agreement. The target distribution levels entitle the general partner to receive 2% of quarterly cash distributions up to $0.55 per unit, 15% of quarterly cash distributions in excess of $0.55 per unit until all unitholders have received $0.625 per unit, 25% of quarterly cash distributions in excess of $0.625 per unit until all unitholders have received $0.75 per unit and 50% of quarterly cash distributions in excess of $0.75 per unit. For the three months ended March 31, 2011 and 2010 the general partner received $1,104 and $844, respectively, in incentive distributions. 6 (d)Net Income per Unit The Partnership follows the provisions of ASC 260-10 related to earnings per share, which addresses the application of the two-class method in determining income per unit for master limited partnerships having multiple classes of securities that may participate in partnership distributions accounted for as equity distributions. To the extent the Partnership Agreement does not explicitly limit distributions to the general partner, any earnings in excess of distributions are to be allocated to the general partner and limited partners utilizing the distribution formula for available cash specified in the Partnership Agreement. When current period distributions are in excess of earnings, the excess distributions for the period are to be allocated to the general partner and limited partners based on their respective sharing of losses specified in the Partnership Agreement. The provisions of ASC 260-10 did not impact the Partnership’s computation of earnings per limited partner unit as cash distributions exceeded earnings for the three months ended March 31, 2011 and 2010, respectively, and the IDRs do not share in losses under the Partnership Agreement. In the event the Partnership’s earnings exceed cash distributions, ASC 260-10 will have an impact on the computation of the Partnership’s earnings per limited partner unit.For the three months ended March 31, 2011 and 2010, the general partner’s interest in net income, including the IDRs, represents distributions declared after period-end on behalf of the general partner interest and IDRs less the allocated excess of distributions over earnings for the periods. For purposes of computing diluted net income per unit, the Partnership uses the more dilutive of the two-class and if-converted methods. Under the if-converted method, the beneficial conversion feature is added back to net income available to common limited partners, the weighted-average number of subordinated units outstanding for the period is added to the weighted-average number of common units outstanding for purposes of computing basic net income per unit and the resulting amount is compared to the diluted net income per unit computed using the two-class method. The following table reconciles net income to limited partners’ interest in net income: Three Months Ended March 31, Net income $ $ Less general partner’s interest in net income: Distributions payable on behalf of IDRs Distributions payable on behalf of general partner interest Distributions payable to the general partner interest in excess of earnings allocable to the general partner interest ) ) Less beneficial conversion feature Limited partners’ interest in net income $ $ The weighted average units outstanding for basic net income per unit was 18,760,861 and 17,708,165 for the three months ended March 31, 2011 and 2010, respectively.For diluted net income per unit, the weighted average units outstanding were increased by 750 and 862 for the three months ended March 31, 2011 and 2010, respectively, due to the dilutive effect of restricted units granted under the Partnership’s long-term incentive plan. (e)Income Taxes With respect to the Partnership’s taxable subsidiary, Woodlawn Pipeline Co., Inc. (“Woodlawn”), income taxes are accounted for under the asset and liability method. Deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax basis. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. (2)New Accounting Pronouncements No new accounting pronouncements were issued or became effective in the first quarter of 2011 that impact the Partnership’s consolidated financial statements. 7 (3)Acquisitions Terminalling Facilities On January 31, 2011, the Partnership acquired 13 shore-based marine terminalling facilities, one specialty terminalling facility and certain terminalling related assets from Martin Resource Management for $36,500.These assets are located across the Louisiana Gulf Coast.This acquisition was funded by borrowings under the Partnership’s revolving loan facility. These terminalling assets were acquired by Martin Resource Management in its acquisition of L&L Holdings LLC (“L&L”) on January 31, 2011.During the second quarter, Martin Resource Management finalized the purchase price allocation for the acquisition of L&L, including the final determination of the fair value of the terminalling assets acquired by the Partnership.The acquisition of the L&L assets was considered a transfer of net assets between entities under common control whereby the transferred assets are recorded by the transferee based on the recorded amounts in the transferor’s financial statements.The acquired assets were recorded by the Partnership in property, plant and equipment.The Partnership has recorded an adjustment in the amount of $19,684 to reduce property, plant and equipment and partners’ capital for the difference between the purchase price paid to Martin Resource Management and the fair value of the terminalling assets acquired based on Martin Resource Management’s final purchase price allocation of the acquired L&L assets.The impact on depreciation expense for the quarter ended March 31, 2011 as a result of the finalization of the purchase price allocation is accounted for retrospectively and was a reduction of $241. Harrison Gathering System On January15, 2010, the Partnership, through Prism Gas, as 50% owner and the operator of Waskom Gas Processing Company (“Waskom”), through Waskom’s wholly-owned subsidiary Waskom Midstream LLC, acquired from Crosstex North Texas Gathering, L.P., a 100% interest in approximately 62 miles of gathering pipeline, two 35 MMcfd dew point control plants and equipment referred to as the Harrison Gathering System.The Partnership’s share of the acquisition cost was approximately $20,000 and was recorded as an investment in an unconsolidated entity. (4)Inventories Components of inventories at March 31, 2011 and December 31, 2010, were as follows: March 31, 2011 December 31, 2010 Natural gas liquids $ $ Sulfur Sulfur Based Products Lubricants Other $ $ (5)Investments in Unconsolidated Entities and Joint Ventures Prism Gas owns an unconsolidated 50% interest in Waskom, the Matagorda Offshore Gathering System (“Matagorda”) and Panther Interstate Pipeline Energy LLC (“PIPE”). As a result, these assets are accounted for by the equity method. In accounting for the acquisition of the interests in Waskom, Matagorda and PIPE, the carrying amount of these investments exceeded the underlying net assets by approximately $46,176. The difference was attributable to property and equipment of $11,872 and equity-method goodwill of $34,304. The excess investment relating to property and equipment is being amortized over an average life of 20 years, which approximates the useful life of the underlying assets. Such amortization amounted to $148 and $149 for the three months ended March 31, 2011 and 2010, respectively, and has been recorded as a reduction of equity in earnings of unconsolidated entities. The remaining unamortized excess investment relating to property and equipment was $8,755 and $8,903 at March 31, 2011 and December 31, 2010, respectively. The equity-method goodwill is not amortized; however, it is analyzed for impairment annually or when changes in circumstance indicate that a potential impairment exists. No impairment was recognized for the three months ended March 31, 2011 or 2010. As a partner in Waskom, the Partnership receives distributions in kind of natural gas liquids (“NGLs”) that are retained according to Waskom’s contracts with certain producers. The NGLs are valued at prevailing market prices. In addition, cash distributions are received and cash contributions are made to fund operating and capital requirements of Waskom. 8 Activity related to these investment accounts for the three months ended March 31, 2011 and 2010 is as follows: Waskom PIPE Matagorda Total Investment in unconsolidated entities, December 31,2010 $ Distributions in kind ) — — (3,948 ) Contributions to unconsolidated entities: Cash contributions — Contributions to unconsolidated entities for operations — — Return of investments — — ) ) Equity in earnings: Equity in earnings (losses) from operations ) 51 Amortization of excess investment ) (3
